Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/553,940 is responsive to the after-final amendment filed on 02/17/2020 in response to the Final Rejection of 11/18/2020. Claims 1, 9, and 10 have been amended, where claim 1 is an independent claim. Currently, claims 1-16 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 02/17/2020 with respect to the amendments and arguments have been fully considered and are persuasive. Please reference the Examiner interview summary record from 02/17/2021. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to an endoscopic observation imaging apparatus. See for e.g.,  Figs. 1 and 2A-2C. 
“An endoscopic observation imaging apparatus comprising: an insertion unit having a tubular shape; an imaging optical system disposed in a tip part of the insertion unit, having no intermediate imaging plane, and including one or more lenses; an image sensor configured to convert an optical image formed by the imaging optical system on an image side of the imaging optical system to an electric signal, wherein a normal line defined as normal line A passes through a center of gravity of a cross section S of the insertion unit, the cross section S passing through a center of an effective imaging range of the image sensor and being perpendicular to an insertion direction of the insertion unit 
    PNG
    media_image1.png
    17
    249
    media_image1.png
    Greyscale
 where Dm is an area of the effective imaging range of the image sensor, and Ds is an area of the cross section S.” as recited in independent claim 1. The claim as such narrowly defines the endoscopic observation imaging apparatus with 
All other issues raised in the last office action (11/18/2020) including the objections to the specification and claims 1 and 9 have been addressed by Applicant and are therefore withdrawn. Moreover, the Examiner withdraws the rejection of claims 1-16 under 35 U.S.C. 112(b) in light of Applicant’s amendments to claim 1which was discussed during the interview on February 10, 2021 (please reference the interview summary record dated 02/17/2021).  Please note the Examiner maintains the claim interpretation under 35 U.S.C 112(f) as indicated on pg. 8 of the office action dated 05/26/2020.
Further searches have not resulted in finding any other relevant art that explicitly discloses the claimed features and precedes the effective filing date of the instant application (i.e., 03/04/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486